department of the treasury internal_revenue_service washington d c tax exempt and government entities uics feb - legend decedent taxpayer a plan x ira y date date date date date date date date month month company l company m state u t ep a’ cat t page dear this is in response to your request for letter_ruling dated submitted on your behalf by your authorized representative as supplemented by correspondence received by the internal_revenue_service on during in which you ask for a series of letter rulings dealing with -dated the consequences under sec_401 of the internal_revenue_code of the the following facts and representations support below-described transaction your ruling_request and by an e-mail on decedent whose date of birth was date died on date a resident of state u not having attained age decedent was not married at taxpayer a who survived decedent and who was alive as of the his death date of this ruling_request was appointed the sole personal representative of decedent’s estate on or about date during his life decedent was a participant in plan x sponsored by company l company l administers plan x on or about date decedent named taxpayer a the sole primary beneficiary of his interest in plan x on or about date the shareholders and directors of company l resolved to terminate plan x effective date it has been represented that plan x has been terminated and all assets in its related trust other than decedent's interest have been distributed to affected plan x participants said distributions occurred no later than the end of month during month because of plan x’s planned termination decedent decided to roll over his interest in plan x into ira y an individual_retirement_account ira set up and maintained in his name with company m on date decedent named taxpayer a the sole beneficiary of his ira y on date decedent completed a plan x termination distribution form on which he selected the direct_rollover option and named ira y maintained with company m as the eligible_retirement_plan to receive a distribution of his plan x balance decedent's date of death date occurred days after date the direct_rollover of decedent’s plan x account balance into ira y was not accomplished during said day period and has not been accomplished either as of the date of this ruling_request or as of the date of this ruling letter page sections dollar_figure and dollar_figure of plan x contain language intending to comply with the requirements of code sec_401 and the regulations promulgated thereunder in relevant part section dollar_figure of plan x provides that _ information in connection with an eligible_rollover_distribution shall include the right to have the funds transferred directly to another qualified_plan or individual_retirement_account it has been represented that plan x will be amended to comply with section of the pension_protection_act of publaw_109_280 ppa-2006 consistent with the guidance found in notice_2007_7 2007_5_irb_395 and that such plan x amendment will not be given retroactive effect furthermore the above-referenced transfer from plan x to ira y will occur subsequent to the effective date of the plan x amendment said plan x amendment and transfer will occur no later than date it is contemplated that company l as plan x administrator will directly transfer decedent's interest in plan x except for the calendar_year and calendar_year code sec_401 minimum_required_distribution see below into ira y as re-titled said transfer will occur no later than date taxpayer a the named beneficiary of decedent's ira y will then begin to receive minimum required distributions from said ira y with respect to the amounts directly transferred from plan x calculated using her remaining single life expectancy beginning no later than date it is also been represented that taxpayer a began to receive minimum required distributions from said ira y with respect to amounts standing in ira y at decedent’s death no later than date it has been represented that a distribution in an amount sufficient to satisfy the requirements of code sec_401 was made from decedent's plan x interest with respect to the calendar_year it has also been represented that the ira into which decedent's plan x interest will be transferred ira y will be re-titled as follows taxpayer a as beneficiary of decedent deceased ’ based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a as the sole named beneficiary of decedent’s interest in plan x and as the sole administratrix of his estate may directly transfer by means of a trustee-to-trustee-transfer decedent's remaining interest in plan x into the above referenced re-titled ira y page with said transfer occurring no later than date said transfer is authorized by section of the pension_protection_act of ppa-2006 that taxpayer a may receive minimum required distributions from said re-titled ira y calculated using her remaining single life expectancy with respect to amounts standing in ira y at decedent's death said required distributions must have begun no later than date with respect to amounts directly rolled over from plan x to ira y re-titled during calendar_year said required distributions must begin no later than date that the re-titling of ira y referenced above is consistent with section of the ppa-2006 and that the re-titled ira y will constitute an inherited ira as that term is used in section of the ppa-2006 furthermore required distributions from the re-titled ira y must be made in accordance with the rules of code sec_401 with respect to your ruling requests sec_401 of the internal_revenue_code provides certain requirements applicable to qualified_retirement_plans code sec_402 provides the rules governing the taxation of distributions received from the tax-qualified trust associated with a plan qualified within the meaning of code sec_401 sec_402 of the code provides that except as otherwise provided in sec_402 any amount actually paid or distributed from a_trust described in sec_401 which is tax exempt under sec_501 shall be taxed to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined page without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and - c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 a and vi an annuity_contract described in sec_403 sec_402 of the code provides generally that except as provided in subparagraph b sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed section a of the ppa-2006 provides that code sec_402 is amended by adding the following new paragraph distribution to inherited individual_retirement_plan of nonspouse beneficiary- page a in general -lf with respect to any portion of a distribution from an eligible_retirement_plan of a deceased employee a direct trustee-to-trustee transfer is made to an individual_retirement_plan described in clause i or ii of paragraph b established for the purposes of receiving the distribution on behalf of an individual who is a designated_beneficiary as defined by sec_401 of the employee and who is not the surviving_spouse of the employee- i ii iii the transfer shall be treated as an eligible_rollover_distribution for purposes of this subsection the individual_retirement_plan shall be treated as an inherited retirement account or individual_retirement_annuity within the meaning of sec_408 for purposes of this title and sec_401 other than clause iv thereof shall apply to such plan b certain trusts treated as beneficiaries-for purposes of this paragraph to the extent provided in rules prescribed by the secretary a_trust maintained for the benefit of one or more designated beneficiaries shall be treated in the same manner as a_trust designated_beneficiary section b of the ppa-2006 provides that the amendments made by this section shall apply to distributions after date notice_2007_7 released on date in questions and answer sec_41 to provides guidance with respect to section of the ppa-2006 and code sec_402 in this regard q a-15 of notice_2007_7 provides that the direct_rollover of a distribution by a nonspouse beneficiary is an eligible_rollover_distribution only for purposes of code sec_402 accordingly the distribution is not subject_to the direct_rollover requirements of code sec_401 q a-15 also provides that if an amount distributed from a plan is received by a nonspouse beneficiary the distribution is not eligible for rollover q a-19 of notice_2007_7 provides in pertinent part that the rules for determining the required minimum distributions under the plan with respect to the nonspouse beneficiary also apply under the ira if the life_expectancy_rule applied to the nonspouse designated_beneficiary under the plan the required_minimum_distribution under the ira must be determined using the same applicable distribution period as would have been used under the plan if the direct_rollover had not occurred page 2uvu717 sec_408 defines inherited ira as an ira maintained for the benefit of an individual who acquired said ira by reason of the death of another individual in the case where said acquiring individual is not the surviving_spouse of the deceased code sec_401 in general sets down the rules governing minimum required distributions from retirement plans qualified within the meaning of code sec_401 code sec_401 provides in short that distributions to a qualified_plan participant must begin no later than april of the calendar_year following the later of- the calendar_year in which the employee attains age or il the calendar_year in which the employee retires subclause ii of clause i does not apply to a 5-percent_owner as that term is defined in code sec_416 sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides that with respect to an employee plan participant who dies prior to his required_beginning_date as that term is defined in code sec_401 distributions of that employee’s entire_interest under a plan must be made within years of the employee’s death code sec_401 provides an exception to the 5-year rule above with respect to distributions made to or for the benefit of a designated_beneficiary as long as said distributions begin not later than year after the death of the employee and as long as said distributions are made over the life of the beneficiary or over a period not extending beyond the life expectancy of such beneficiary sec_401 of the code provides that the term designated_beneficiary means any individual designated as a beneficiary by the employee final and temporary income_tax regulations under sec_401 and sec_408 were published in the federal_register pincite federal_register date final regulations also see 2002_19_irb_852 the preamble to the final regulations provides in relevant date part that the regulations apply for purposes of determining required minimum distributions for calendar years beginning on or after date page in addition the final regulations have been modified in part see r b date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years sec_1_401_a_9_-3 of the final regulations q a-3 provides in relevant part that in order to satisfy the exception in code sec_401 to the 5-year rule_of code sec_401 with respect to a non-spouse beneficiary distributions must begin no later than the end of the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q8 a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary ‘ sec_1_401_a_9_-4 of the final regulations q a-4 a provides that an individual must be a beneficiary as of the date of death of a plan participant in order to be treated as a designated_beneficiary furthermore in general a plan participant's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the employee's death sec_1_401_a_9_-4 of the final regulations q a-4 c provides in general that for purposes of this a-4 an individual who is a beneficiary as of a plan participant’s death but who dies prior to september of the calendar_year following the calendar_year of the plan participant's death is still to be treated as the designated_beneficiary for purposes of computing minimum required distributions after the employee's plan participant’s death sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies prior to his required_beginning_date having designated a beneficiary in order to satisfy the requirements of code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with either paragraph c or paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year page immediately following the calendar_year of the employee’s death subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of death in sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table used to compute the life expectancy of an individual with respect to your ruling requests prior to his death decedent signed paperwork with company l the administrator of plan x intended to accomplish a direct_rollover of his plan x interest into ira y a pre-existing ira due to decedent's death company l did not follow decedent's instructions however during calendar_year decedent's plan x account will be transferred by means of a trustee-to-trustee transfer into ira y re-titled to reflect decedent's death and to reflect taxpayer a ‘s status as named beneficiary of said re-titled it has been represented that taxpayer a will timely receive code section ira y a required distributions based on her remaining life expectancy from said ira y additionally we note that if company l does transfer decedent's ira x balance less the calendar_year and the calendar_year minimum required distributions into ira y as represented said ira y will be payable to taxpayer a decedent's named designated_beneficiary taxpayer a was decedent's designated_beneficiary as that term is defined in code sec_401 with respect to his plan x interest and she was named the beneficiary of ira y by decedent prior to his death furthermore taxpayer a survived decedent and was not married to decedent at his death thus with respect to your ruling requests we conclude as follows that taxpayer a as the sole named beneficiary of decedent's interest in plan x may transfer by means of a trustee-to-trustee-transfer decedent’s remaining interest in plan x into the above referenced re- titled ira y with said transfer occurring no later than date said transfer is authorized by section of the ppa-2006 that taxpayer a may receive minimum required distributions from said re-titled ira y calculated using her remaining single life expectancy with respect to amounts standing in ira y at decedent's death said required distributions must have begun no later than date with respect to amounts directly rolled over from page plan x to ira y during calendar_year said required distributions must begin no later than date that the re-titling of ira y referenced above is consistent with section of the ppa-2006 and that the re-titled ira y will constitute an inherited ira as that term is used in section of the ppa-2006 furthermore required distributions from the re-titled ira y must be made in accordance with the rules of code sec_401 this ruling letter assumes that plan x and the re-titled ira y either are or will be as represented qualified within the meaning of code sec_401 and code sec_408 respectively and will remain so qualified at all times relevant thereto additionally it assumes the correctness of all facts and representations contained therein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative any questions regarding this letter_ruling should be addressed to esquire id phone-not a toll-free at number or fax employee_plans vechnical group enclosures deleted copy of ruling letter notice of intention to disclose
